Citation Nr: 1825755	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to October 2012.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a February 2014 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for asthma, rated 30 percent, effective November 1, 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of pertinent evidence is necessary.  Pertinent medical records appear to be outstanding.  [In a claim for increase all records of evaluation and treatment for the disability in question during the period under consideration are pertinent evidence.]  The Veteran has reported that she was receiving treatment at Wilford Hall Medical Center and Schertz Medical Home.  The most recent records from Wilford Hall were received in June 2016, and the record does not include any records from Schertz Medical Home.  

Furthermore, the most recent VA examination to assess the Veteran's asthma was in December 2013.  She has alleged that the rating assigned does not reflect the current severity of her asthma.  She (and her representative) have indicated that she was taking the highest recommended prescribed dosage of Advair, and that she has had to adjust her daily activities (by avoiding stairs, fast-paced walking, jogging, and running) to prevent exacerbation of her asthma.  In light of the allegation of worsening, and the length of the interval since she was last examined, a contemporaneous examination to assess the severity of her asthma is necessary.

Additionally, the most recent records of the Veteran's VA treatment in her claims file are from June 2012.  Updated records of any VA treatment she may have received for asthma are pertinent evidence, are constructively of record, and must be secured. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment she has received for her asthma, (to specifically include from Wilford Hall Medical Center and Schertz Medical Home) and to provide all authorizations necessary for VA to secure any private records of the evaluations and treatment.  The AOJ should secure for the record complete clinical records the evaluations and treatment from all providers identified, to specifically include complete records of any evaluations or treatment she has received from VA since June 2012.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2.  After completion of the above development, the AOJ should arrange for a pulmonary diseases examination of the Veteran to assess the current severity of her asthma.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the appropriate diagnostic studies (specifically pulmonary function studies) must be completed.  The findings reported should be sufficiently detailed to allow for consideration of all rating criteria in 38 C.F.R. § 4.97, Code 6602.  The examiner should elicit from the Veteran information regarding the functional impairment that results from her asthma, and should note the treatment regimen prescribed for the asthma/followed currently and since November 1, 2012.  The examiner should specifically:
(a) note the frequency of the Veteran's visits to a physician for required care of exacerbations

(b) note the nature and frequency of therapy (whether inhalational, oral bronchodilator, with inhalational anti-inflammatory medication, with systemic (oral or parenteral) corticosteroids, or high-dosage corticosteroids or immune-suppressive medications.

The examiner must include rationale with all opinions

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

